In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00017-CV
______________________________


H.D. FRANCHISING SYSTEMS, L.L.C., Appellant
 
V.
 
JEAN JONES, Appellee


                                              

On Appeal from the 202nd Judicial District Court
Bowie County, Texas
Trial Court No. 01-C-1032-202


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          H.D. Franchising Systems, L.L.C., appealed from a judgment entered in favor of
Jean Jones.  The parties have jointly informed this Court they have entered into a
settlement agreement that disposes of the case.  As we informed counsel twenty days ago,
in such a situation, no justiciable controversy exists.  The appeal is therefore moot, and this
Court is without jurisdiction to enter a judgment in this matter.  
          We dismiss the appeal pursuant to Tex. R. App. P. 42.1(a)(2) without regard to the
merits and remand to the trial court for rendition of judgment in accordance with the
agreement of the parties. 
          We dismiss the appeal. 
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      November 8, 2004
Date Decided:         November 9, 2004